ICJ_108_UseOfForce_SCG_DEU_2001-02-21_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. GERMANY)

ORDER OF 21 FEBRUARY 2001

2001

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L’EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ALLEMAGNE)

ORDONNANCE DU 21 FEVRIER 2001
Official citation:

Legality of Use of Force (Yugoslavia v. Germany),
Order of 21 February 2001, 1 C.J. Reports 2001, p. 22

Mode officiel de citation:

Licéité de l'emploi de la force {Yougoslavie c. Allemagne),
ordonnance du 21 février 2001, C.ILJ. Recueil 2001, p. 22

 

Sales number
ISSN 0074-4441 N° de vente: 8 1 2

ISBN 92-1-070913-6

 

 

 
22

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2001 2001
21 février
Role général
21 février 2001 n° 108

AFFAIRE RELATIVE À LA LICEITE
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ALLEMAGNE)

ORDONNANCE

Présents: M. Sul, vice-président, faisant fonction de président en l'affaire;
M. GUILLAUME, président de la Cour; MM. Ova, BEDJAOUI,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
M™* HiGGins, MM. PARRA-ARANGUREN, KOOIMANS, REZEK,
AL-KHASAWNEH, BUERGENTHAL, juges; M. COUVREUR, gref-

fier.

La Cour internationale de Justice,
Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 44 et 79 de son Règle-
ment,

Vu l'ordonnance du 30 juin 1999, par laquelle la Cour a fixé au 5 jan-
vier 2000 et au 5 juillet 2000 les dates d’expiration des délais pour le
dépôt, respectivement, d’un mémoire de la République fédérale de You-
goslavie et d’un contre-mémoire de la République fédérale d'Allemagne,

Vu les exceptions préliminaires d’incompétence et d’irrecevabilité
déposées par l'Allemagne le 5 juillet 2000,

Vu l’ordonnance du 8 septembre 2000, par laquelle le vice-président de
la Cour, faisant fonction de président en l’affaire, a fixé au 5 avril 2001 la
date d’expiration du délai dans lequel la République fédérale de Yougo-

4
LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 21 IT 01) 23

slavie pourrait présenter un exposé écrit contenant ses observations et
conclusions sur les exceptions préliminaires soulevées par la République
fédérale d'Allemagne;

Considérant que, par lettre du 18 janvier 2001, reçue au Greffe le
19 janvier 2001 par télécopie, le ministre des affaires étrangères de la
République fédérale de Yougoslavie s’est notamment référé à de récentes
initiatives diplomatiques et a prié la Cour, pour les raisons exposées dans
ladite lettre, «de suspendre la procédure ou ... de reporter de douze mois
la date d'expiration du délai fixé pour la présentation par la Yougoslavie de
ses observations»; et considérant que, dès réception de cette lettre, le
greffier en a fait tenir copie à l’agent de la République fédérale d'Allemagne;

Considérant que, par lettre du 30 janvier 2001, reçue au Greffe le
2 février 2001, le coagent de la République fédérale d'Allemagne a
informé la Cour que son gouvernement ne s’opposait pas à la suspension
de la procédure ou, si cette suspension n’était pas possible, à la proroga-
tion du délai pour le dépôt des observations et conclusions de la Yougo-
slavie sur les exceptions préliminaires de l’Allemagne,

Compte tenu de l’accord des Parties et des circonstances de l’espèce,

Reporte au 5 avril 2002 la date d’expiration du délai dans lequel la
République fédérale de Yougoslavie pourra présenter un exposé écrit
contenant ses observations et conclusions sur les exceptions préliminaires
soulevées par la République fédérale d'Allemagne ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt et un février deux mille un, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République fédérale de
Yougoslavie et au Gouvernement de la République fédérale d'Allemagne.

Le vice-président,
(Signé) SHI Jiuyong.
Le greffier,
{ Signé) Philippe COUVREUR.
